Opinion issued January 10, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-01021-CV
                            ———————————
                      GREGORY LUCKMAN, Appellant
                                        V.
                MINERVA GUADALUPE ZAMORA, Appellee



                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2005-50322


                          MEMORANDUM OPINION

      Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1). The certificate of conference indicates that appellee did not respond to

appellant’s attempt to confer regarding the motion. See TEX. R. APP. P. 10.1(a).
Ten days have passed, however, and appellee has not filed a response in

opposition. See TEX. R. APP. P. 10.1(b) (providing that court may determine

motion before response is filed), 10.3(a) (providing, in pertinent part, that court

should not hear or determine motion until 10 days after motion was filed, unless

motion states that parties have conferred and that no party opposes motion). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2